The Feople correctly concede that defendant is entitled to be brought before the court, provided with assigned counsel if eligible, and offered an opportunity to be heard on his motion for resentencing on his class B felony convictions. Although the sentences at issue run concurrently with the life sentences defendant is serving on his class A-l felony convictions, and this Court has upheld the denial of resentencing on those convictions (People v Arana, 45 AD3d 311 [1st Dept 2007], lv dismissed 9 NY3d 1031 [2008]), the statutory procedural requirements still apply (see People v Diaz, 68 AD3d 497 [1st Dept 2009]). However, the motion court is under no obligation to conduct an evidentiary hearing.
*483We have considered and rejected defendant’s argument for additional relief. Concur — Tom, J.E, Mazzarelli, Catterson, Renwick and DeGrasse, JJ.